Citation Nr: 1519082	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  11-05 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for frostbite residuals of the left foot, to include peripheral neuropathy.  

2.  Entitlement to service connection for frostbite residuals of the right foot, to include peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his March 2011 VA Form 9 substantive appeal, the Veteran requested a hearing before the Board at the local RO.  However, the Veteran subsequently withdrew his request in a June 2014 statement.  Therefore, the Board finds his previous hearing request to be withdrawn.  38 C.F.R. § 20.704(e) (2014).  

This matter was previously remanded by the Board in October 2014.  The Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his diagnosed peripheral neuropathy of the left foot is etiologically related to active service, including his conceded exposure to cold weather.  

2.  Resolving reasonable doubt in favor of the Veteran, his diagnosed peripheral neuropathy of the right foot is etiologically related to active service, including his conceded exposure to cold weather.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for frostbite residuals of the left foot, to include peripheral neuropathy, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  The criteria for service connection for frostbite residuals of the right foot, to include peripheral neuropathy, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As the Board herein grants the Veteran's claims of entitlement to service connection for frostbite residuals, further discussion of VA's duties to notify and assist is not warranted.  


II.  Service Connection - Frostbite Residuals

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including organic diseases of the nervous system such as peripheral neuropathy, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability.  See generally Mittleider v. West, 11 Vet. App. 181 (1998).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran filed his claim of entitlement to service connection for residuals of frostbite in April 2009.  He asserts that he was exposed to extreme temperatures during active service in Korea and that he has suffered from residual symptoms ever since.  

As noted above, the Veteran's service treatment records are unavailable.  However, his DD Form 214 indicates he received the Combat Infantryman Badge (CIB).  Combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions, or hardships of service, even in the absence of official record of such inçurrence.  38 U.S.C.A. §1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  Moreover, the Veteran's DD Form 214 also establishes his presence in Korea, as he was awarded the Korean Service Medal.  The Veteran has consistently reported that he suffered frostbite to both feet during his combat service and that for treatment his feet were simply placed in warm water and wrapped in towels, after which he was sent back to the front.  He has also submitted photographs from January 1953 which show  him and other service members warming their feet by a fire in snowy conditions.  Given the above, the Board has conceded that the Veteran was exposed to cold weather during active service.  

Post-service VA treatment records document the Veteran's history of diabetes and diabetic neuropathies.  In September 2004, the Veteran sought treatment for his diabetes, and it was noted that he had been a known type II diabetic for twenty-five years.  

Vet Center psychiatric treatment records from August 2008 contain the Veteran's report that he was taken to a field hospital during active service for "frozen feet," treated with lukewarm water, and sent back to the front lines.  The examining physician noted that the Veteran suffered a severe cold injury during active service in Korea, which resulted in worsening health concerns as he aged, including peripheral neuropathy, which was most likely due to cold injury and diabetes.  

A December 2008 VA examination regarding an unrelated spinal condition documents that electromyography (EMG) and nerve conduction velocity (NCV) testing revealed evidence of axonal peripheral neuropathy which likely represented a complication from the Veteran's diabetes.  

April 2009 VA treatment records note that the Veteran's peripheral neuropathy is probably diabetic neuropathy.  

January 2010 Vet Center psychiatric treatment records document that the Veteran experienced physical pain, mostly from cold injury.  

In January 2010, the Veteran was afforded a VA cold injury examination.  The Veteran reported cold weather exposure to both his feet during the Korean War.  He stated that he had received no related treatment since service, but reported symptoms including sensitivity to cold with diabetic neuropathy; generalized arthralgias; and hyperpigmentation, venous insufficiency, and numbness/tingling in his lower extremities.  The examiner documented the Veteran's diagnosis of diabetes since 1965.  Following the examination, the examiner opined that it was less likely than not that the Veteran had a cold weather injury.  He noted there was no evidence of related treatment since active service, and stated that the Veteran's reports of feeling cold were not unusual given his age.  The examiner finally noted that there was no history of exposure to severe cold weather during the Korean War.  

A subsequent March 2010 VA general examination documents that the Veteran's bilateral lower extremity peripheral neuropathy was due to longstanding diabetes mellitus.  

In April 2010, the Veteran submitted a statement that he had no post-service treatment records regarding his cold weather exposure because he was not aware that there could be another medical reason for his condition besides his diagnosed diabetes.  He cited to VA literature, specifically a study entitled "Cold Injury: Diagnosis and Management of Long Term Sequelae," to generally support his assertion that his symptoms were due to cold weather exposure during active service.  

The Veteran was afforded an additional VA cold injury examination in December 2012.  The Veteran reported that he had experienced frostbite during service and sensitive feet since that time, with numbness, burning, and tingling since the late 1960s.  The examiner noted that a July 2008 EMG revealed peripheral neuropathy of the bilateral lower extremities, but he did not diagnose the Veteran with a cold injury and opined that the claimed condition less likely than not incurred in or caused by active service.  He noted that the Veteran was diagnosed with diabetes previously and had no recorded complaints of foot numbness until 2002, when he had was diagnosed with peripheral neuropathy after seventeen years of poorly controlled diabetes; therefore, his mild neuropathy was most likely due to diabetes.  

Notably, a January 2013 addendum within VA treatment records noted that the December 2012 VA examiner reviewed the Veteran's claims file after his examination, but there was no resulting change to his diagnosis or opinion.  

As noted above, the October 2014 Board remand found that prior VA examinations were inadequate; namely, the January 2010 VA opinion was founded on an inaccurate premise that the Veteran had no history of cold weather exposure, and the December 2012 VA opinion was rendered without a review of the claims file and the examiner did not address the Veteran's lay allegations of frostbite residuals that existed since service and prior to his diagnosis of diabetes mellitus.  

Therefore, the Veteran was most recently offered a VA cold injury examination in December 2014.  The examiner reviewed the Veteran's claims file and diagnosed the Veteran with bilateral foot frostbite.  He noted the Veteran's consistent report of his in-service cold weather exposure and current symptoms including arthralgias/pain, numbness, and cold sensitivity in his bilateral feet.  The examiner noted the results of July 2008 EMG/NCV testing which showed peripheral neuropathy of the bilateral lower extremities.  The examiner concluded that the Veteran's claimed residual disability of his feet, including peripheral neuropathy, was less likely than not due to a cold weather injury or frostbite during active service.  He noted that given the Veteran's history and the conceded cold weather exposure, his symptoms were consistent with residuals of cold weather injury.  However, the examiner noted that the Veteran's reported bilateral foot symptoms had only become more severe in recent years, and that severe symptoms due to cold injury should have been evidence within months of injury.  Therefore, he opined that the more severe and current symptoms were most consistent with, and most likely due to, diabetic peripheral neuropathy.  He also stated that the Veteran's prior neuropathy symptoms related to the cold injury could not be separated from those caused by diabetes by history or examination.  

After giving full consideration to the medical and lay evidence of record, the Board finds that it is left with reasonable doubt concerning the Veteran's claims of entitlement to service connection for frostbite residuals of the feet, to include peripheral neuropathy.  Initially, the Board notes that the Veteran's current peripheral neuropathy did not manifest during active service or within one year of service discharge; therefore, presumptive service connection based upon a chronic disease is not warranted.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Additionally, while the Board acknowledges that the Veteran has current diagnoses of peripheral neuropathy in his lower extremities, the competent evidence must still show a nexus between his current peripheral neuropathy symptoms and his active service, to include conceded cold weather exposure therein.  

The Board notes that there is conflicting medical evidence in this regard.  August 2008 Vet Center records attribute the Veteran's peripheral neuropathy to cold injury and diabetes.  The December 2008 VA examination reports states that his peripheral neuropathy "likely represented" a complication of diabetes.  Likewise, an April 2009 VA treatment note states his peripheral neuropathy is "probably" diabetic neuropathy.  January 2010 Vet Center records document the Veteran's physical pain, "mostly" from cold injury.  The March 2010 VA general examination report states that his peripheral neuropathy was due to diabetes.  

The Board is mindful that in circumstances when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider, 11 Vet. App. 181.  

The Veteran is competent to describe his observable symptoms, including sensitivity to cold and numbness in his lower extremities.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds no reason to doubt the credibility of the Veteran's reports that he has experienced such symptomatology since active service.  

Additionally, the Board has also considered the treatise evidence referenced in the Veteran's April 2010 statement, "Cold Injury: Diagnosis and Management of Long Term Sequelae."  The document is a Veterans Health Administration (VHA) training document, last revised in 2002, in order to assist VHA clinicians in the diagnosis and treatment of cold injuries.  http://www.publichealth.va.gov/docs/vhi/coldinjury.pdf (last visited April 16, 2015).  

Ultimately, the Board finds the December 2014 VA examiner's opinion to be of the greatest probative value in resolving the Veteran's claims.  The opinion, which was based upon a clinical examination and review of the claims file and medical history, properly acknowledged the Veteran's consistent reports of his in-service cold weather exposure and symptoms including arthralgias/pain, numbness, and cold sensitivity in his bilateral feet.  Significantly, the examiner diagnosed the Veteran with bilateral foot frostbite, and while the examiner ultimately concluded that the Veteran's claimed residual disability of his feet, including peripheral neuropathy, was less likely than not due to a cold weather injury or frostbite during active service, he also noted that the Veteran's symptoms were consistent with residuals of his conceded cold weather exposure.  While the examiner distinguished the Veteran's more severe bilateral foot symptoms in recent years, which were most consistent with, and most likely due to, diabetic peripheral neuropathy, he also noted that the Veteran's prior neuropathy symptoms related to the cold injury could not be separated from those caused by diabetes by history or examination.  As noted above, in such circumstances, the Board must  resolve reasonable doubt in favor of the Veteran and grant service connection.  See Mittleider, supra.  

Given the above, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's frostbite residuals of the feet, to include peripheral neuropathy, are related to active service, including his conceded exposure to cold weather.  Thus, service connection is warranted, and the claims are granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for frostbite residuals of the left foot, to include peripheral neuropathy, is granted.  

Service connection for frostbite residuals of the right foot, to include peripheral neuropathy, is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


